 

Case 1:19-cr-00534-JGK Document 16 Filed 09/01/21 Page 1of1

LAW VUs##icES OF JILL K. SHELLOW

 

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

All Correspondence During COVID Pandemic:
Post Office Box 612 / Hastings on Hudson, NY 10706

September 1, 2021

hossvawreto £0 Vv EAM ELOAS

BY ECF ONLY :
OVEMBER dA 1 r 10:00am,
The Honorable John G, Koeltl MOVEVGE g 4 / a

United States District Judge
Southern District of New York SU OADERED,
500 Pearl Street

New York, NY 10007 O}-

RE: United States v. Lance Harper, 19-cr-534 (JGK) ANALISA TORRES
United States District Judge

Dated: September 1, 2021

ew York, New York
I write to request respectfully that the conference in this matter presently scheduled

to take place on September 8, 2021 at noon be adjourned for approximately 60 days. This
proceeding relates to an alleged violation of supervised release based on an arrest in
Massachusetts. Yesterday, I was in touch with Lance Harper’s counsel in that matter. He
informed me that there is a suppression issue and that the hearing previously scheduled for
August 27 has been adjourned to a date in October 2021. Accordingly, this request is for an
adjournment to a date after that hearing has been held. I have conferred with AUSA Micah
Fergenson, and the Government consents to this request.

Dear Judge Koeltl:

Thank you for your consideration.

Respectfully submitted,

Se.

jill R. Shellow
Attorney for Lance Harper

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC

 
